Citation Nr: 0842037	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  04-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for noncardiac chest pain, 
to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1988 to May 
1993.  He served in Southwest Asia from December 12, 1990 to 
April 25, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO decision, which 
denied entitlement to service connection for noncardiac chest 
pain, to include as due to an undiagnosed illness.  This 
issue was remanded by the Board in July 2007 and May 2008 in 
order to afford the veteran VA examinations.


FINDING OF FACT

The veteran's noncardiac chest pain is not shown to be 
attributed to an anxiety disorder, a known clinical 
diagnosis.


CONCLUSION OF LAW

The veteran's noncardiac chest pain was not incurred in or 
aggravated by active service, nor may it be presumed to be 
related to his period of service in the Persian Gulf.  See 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in June 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  All 
records identified by the veteran as relating to this claim 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  With respect 
to the claim currently on appeal, the veteran was examined 
most recently in September 2007.  Based on a recommendation 
made during that examination that he be seen by a mental 
disorder specialist, the veteran was scheduled for a new VA 
examination in August 2008.  He failed to report for this 
examination.  He was notified in a June 2008 letter and the 
August 20, 2008 supplemental statement of the case (SSOC) 
that, where a veteran, without good cause, fails to report 
for a scheduled examination, the claim shall be decided based 
on the evidence of record.  The veteran has since submitted 
no evidence reflecting good cause for his failure to report 
for this examination, nor has he ever requested that it be 
rescheduled.  As such, the Board must decide the issue based 
on the current evidence of record.  38 C.F.R. § 3.655 (2008).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

In the present case, the veteran has contended that he 
suffers from a disability that is a manifestation of an 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defined qualifying Gulf War service, established 
the presumptive period for service connection, and denoted a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  
Section 202 of the VEBEA re-styled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the presumptive 
period, during which an undiagnosed illness must be 
manifested to the requisite 10 percent degree, to December 
31, 2006.  The changes effected by the VEBEA were mandated to 
become effective on March 1, 2002.  The presumptive period 
has been extended to December 31, 2011.  To afford the 
veteran the maximum benefit of the law, to whatever extent 
those changes are pertinent to the issues in this case, the 
Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a) (2008); see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 
Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a) (2008).  "'Objective indications of chronic 
disability' include both 'signs,' in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical, indicators that are capable of 
independent verification."  38 C.F.R. 3.317(a)(2) (2008); 
Neumann, supra.  Thus, although medical evidence of signs or 
symptoms is clearly not required to grant a claim, the 
regulation does require that there be some objective, 
independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).  Thus, the presumption 
is not the sole method for showing causation.  However, as 
noted above, where the issue involves a question of medical 
diagnosis or causation, as presented here, a claimant must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.

The veteran has contended that he has noncardiac chest pain 
due to an undiagnosed illness stemming from his service in 
Southwest Asia.  See NOD, September 2003; veteran's 
statement, July 2003.  

As mentioned above, in order to obtain a grant of service 
connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, a veteran needs to present some evidence (1) that he 
or she is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann 
v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order); 
Gutierrez v. Principi, 19 Vet. App. 1 (2004).

In July 2003, the veteran underwent a VA examination.  At 
this examination, the veteran specifically denied chest pain.  
Later in this examination, however, he stated that he took 
aspirin for chest pain over the sternal area but, at this 
time, he did not have any complaints.  In a November 2004 
private medical record, the veteran reported that he had 
chest discomfort off and on, dating back to Desert Storm in 
1991.  See R.L.S., M.D. treatment record, November 2004.  He 
was diagnosed with chest pain of uncertain etiology.  Id.  In 
a December 2004 private medical record, the veteran was 
diagnosed with cardiac ischemic heart disease and it was 
noted that all symptoms started while the veteran was in the 
Gulf War.  See Southeast Texas Medical Associates treatment 
record, December 2004.

In September 2007, the veteran underwent another VA 
examination.  At this examination, the veteran reported that 
he had been diagnosed with ischemic heart disease in 2004.  
The examiner noted the veteran's medical records and results 
from 2004.  The examiner also noted that there was no 
evidence of any significant valvular or myocardial 
dysfunction.  After examining the veteran and reviewing the 
medical records, the examiner concluded that the veteran did 
not have an ischemic heart disease or any organic heart 
disease.  The examiner was unable to identify an underlying 
cardiac disability to account for the veteran's complaints of 
chest pain.  However, the examiner went on to note that the 
veteran does have anxiety, which can also cause chest pain 
and shortness of breath.  The examiner then recommended that 
the veteran undergo a mental examination in order to clarify 
whether his noncardiac chest pain is a manifestation of his 
anxiety disorder.  In August 2008, the veteran was scheduled 
for such an examination.  As noted above, the veteran failed 
to present for this examination.

With regards to granting service connection on a presumptive 
basis under 38 C.F.R. § 3.317, the Board acknowledges that 
the veteran is a Persian Gulf veteran.  Furthermore, the 
Board notes that the veteran's complaints of chest pain have 
not been attributed to a known cardiac disability.  In this 
regard, the Board found the most probative evidence of record 
to be the report of the September 2007 VA examination.  As 
noted, the examiner undertook a thorough review of the 
record, as well as a thorough physical examination, which 
included diagnostic studies.  That examiner specifically 
found that the veteran did not have an ischemic heart disease 
or any organic heart disease to account for the chest pain.

However, the examiner at the September 2007 VA examination 
specifically noted that the veteran has anxiety, which can 
cause chest pain and shortness of breath.  Although the 
veteran's complaints of chest pain were not definitively 
linked to his anxiety by the VA examiner, the examiner did 
recommend a follow-up examination with a mental disorders 
specialist to further explore the possible connection.  
Unfortunately, as discussed above, the veteran did not report 
for this VA examination.  The Court has held that "[t]he 
duty to assist is not always a one-way street. If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

While the September 2007 VA examiner could not definitively 
link the veteran's chest pain to anxiety, the examiner did 
note that anxiety was a common cause of such pain, and 
clearly felt such a possibility was significant enough to 
warrant further consideration by a specialist.  For this 
reason, the Board finds that the examiner's opinion, while 
not conclusive, clearly rises above the level of mere 
speculation.  38 C.F.R. § 3.102.  As such, the Board finds 
that, based on the examiner's conclusion, the greater weight 
of the evidence supports a finding that the veteran's chest 
pain is a manifestation of his anxiety disorder.  Having 
found that the chest pain is more likely than not 
attributable to a known clinical diagnosis, the Board further 
finds that service connection for noncardiac chest pain 
cannot be granted on a presumptive basis under 38 C.F.R. § 
3.317. 

In reaching this conclusion, the Board considered the 
December 2004 letter from a private physician indicating that 
the veteran was diagnosed with cardiac ischemic heart 
disease, as well as the other treatment records received from 
that provider.  See Southeast Texas Medical Associates 
treatment record, December 2004.  However, while this 
examiner noted a diagnosis of heart disease, the examiner 
provided no rationale or clinical findings to support that 
diagnosis.  Furthermore in an actual December 2004 
examination report, that examiner again noted a history of 
ischemic heart disease, but following examination and various 
diagnostic studies, only noted an assessment of chest pain, 
not otherwise specified.  Given these contradictions, and the 
lack of explanation or rationale underlying the physician's 
findings, the Board finds the December 2004 letter from the 
physician to be of no probative value.

The Board has considered the veteran's contentions that, 
expressed on his March 2004 VA Form 9 Appeal, that he feels 
as if his chest pain is inner related to his irritable bowel 
syndrome and chronic fatigue syndrome.  However, as to the 
underlying cause of the veteran's symptoms, the Board places 
much more probative weight on the opinion of the competent VA 
health care specialist who examined the veteran in September 
2007.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

Having found that the veteran's symptoms are attributable to 
his anxiety disorder, the Board has considered whether or not 
there is a remaining question that must be addressed as to 
whether the anxiety disorder itself may be related to 
service.  In this regard, the Board notes that a claim of 
service connection for anxiety disorder was separately denied 
by the RO in the August 2003 rating decision from which the 
current appeal arose.  However, the veteran's appeal as to 
that issue was specifically denied by the Board decision 
dated in July 2007.  Thus, as that matter was the subject of 
a separate Board decision, and has not since been raised by 
the veteran or readjudicated by the RO, the Board lacks 
jurisdiction to once again consider that issue.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for noncardiac chest pain must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for noncardiac chest pain, 
to include as due to an undiagnosed illness is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


